Citation Nr: 0631832	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-44 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction/impotence, claimed as secondary to service-
connected diabetes mellitus.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.  Service in Vietnam is indicated by the 
evidence of record.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in February 2004 
and April 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

Procedural history

The February 2004 rating decision denied service connection 
for both erectile dysfunction and sleep apnea, and the April 
2004 rating decision confirmed and continued the denial of 
service connection for sleep apnea.  The veteran's notice of 
disagreement (NOD) was received in May 2004; a statement of 
the case (SOC) was promulgated in November 2004; and the 
veteran perfected his appeal by filing a VA Form 9 [Appeal 
to the Board] in December 2004. 

The record reflects that the veteran indicated on his 
December 2004 VA Form 9 that he wanted a Board hearing in 
conjunction with this appeal.  However, he withdrew his 
hearing request via a statement received in February 2005.
  

FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has a chronic disability manifested by erectile 
dysfunction/impotence.

2.  There is no competent medical evidence of the veteran's 
sleep apnea during his active service or for many years 
thereafter, nor is there any competent medical evidence 
relating his currently diagnosed sleep apnea to his military 
service.



CONCLUSIONS OF LAW

1.  Service connection is not warranted for erectile 
dysfunction/impotence.   38 C.F.R. §3.310 (2006).

2.  Sleep apnea was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has erectile 
dysfunction/impotence as a result of his service-connected 
diabetes mellitus.  He also contends that he had sleep 
problems during active service, and that these problems were 
ultimately diagnosed as sleep apnea.

After careful consideration of the record, and for the 
reasons stated below, the Board concludes that the benefits 
sought on appeal are denied.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§ 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, the veteran was sent VCAA notification letters 
in July 2002, April 2003, July 2003, and August 2003.  For 
the reasons detailed below, the Board finds that these 
letters amply informed him of what is required of him and of 
VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  In this case, all of the VCAA letters 
referenced in the preceding paragraph summarized the 
criteria for establishing service connection for a claimed 
disability.  

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  Both the July 
2002 and April 2003 letters informed the veteran that VA 
must make reasonable efforts to help him get the evidence 
necessary to support his claim.  In addition, these letters, 
as well as the subsequent July and August 2003 VCAA letters, 
informed the veteran that VA was responsible for getting 
relevant federal records including service records and VA 
medical records, and that it would make reasonable efforts 
to get relevant records not in the custody of a Federal 
department or agency.  Further, the July 2002, April 2003, 
and July 2003 letters stated that VA would assist the 
veteran by providing a medical examination or getting a 
medical opinion if it was found to be necessary to make a 
decision on the veteran's claims.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006).  The Board observes that all of the 
aforementioned VCAA letters contained language indicating 
the veteran should identify any relevant evidence he wanted 
VA to request on his behalf, and that he should submit any 
necessary release for VA to obtain such evidence.  Moreover, 
all of these letters contained language informing the 
veteran that while VA would request private records, it was 
ultimately his responsibility to make sure VA received the 
evidence.

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006).  Both the July 2002 and April 2003 letters requested 
that the veteran "send information describing additional 
evidence or the evidence itself" to the RO.  See the July 
18, 2002, letter and the April 16, 2003, letter, both at 
page 3.  
The April 2003 VCAA letter specifically instructed the 
veteran to "tell us about any additional information or 
evidence that you want us to try to get for you."  This 
satisfies the requirement that VA inform the veteran to 
"give us everything you've got pertaining to your claim".  
See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements and hearing testimony submitted in support of his 
claims have indicated familiarity with the requirements for 
the benefits sought on appeal.  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, element (1) is not in dispute.  Elements (2) 
and (3) are in dispute, and were addressed by the VCAA 
letters noted above.  Moreover, for the reasons stated 
below, the Board concludes that service connection is not 
warranted for either erectile dysfunction or sleep apnea.  
Accordingly, any deficiency regarding elements (4) and (5) 
has been rendered moot in this case.  

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between him and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).

The record on appeal includes both service medical records 
and post-service medical records.  It is clear from a review 
of the file that any and all evidence pertinent to the 
appellate claim is already of record; the veteran has not 
indicated the existence of any relevant evidence that has 
not been obtained or requested.
 
The Board acknowledges that no medical examination was 
accorded to the veteran in this case, but concludes no such 
examination is warranted.  For the reasons detailed below, 
the Board concludes that the competent medical evidence does 
not reflect that the veteran currently has a chronic 
disability manifested by erectile dysfunction/impotence.  

Regarding the sleep apnea claim, as explained in greater 
detail below the outcome of this case hinges on what 
occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of in-service disease 
or injury, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's current sleep apnea 
and his military service would necessarily be based solely 
on the veteran's uncorroborated assertions regarding what 
occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is 
not probative].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise. 

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. 
App. 370 (2002), in which the Court held that VA erred in 
failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no credible 
supporting evidence of sleep apnea during active service.

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been afforded the opportunity to 
present evidence and argument in support of his appeal.    
As noted in the Introduction, the veteran withdrew his 
request for a hearing in conjunction with this appeal.  His 
accredited representative has submitted contentions on his 
behalf, most recently in a July 2005 statement.

Accordingly, the Board will move on to a decision on the 
merits.

1.  Entitlement to service connection for erectile 
dysfunction/impotence, claimed as secondary to service-
connected diabetes mellitus.

The veteran contends that he experiences erectile 
dysfunction/impotence as a result of his service-connected 
diabetes mellitus.  

Pertinent law and regulation

The law provides that a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2005); see 
also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Service connection has been granted for Type II diabetes 
mellitus.  The second Wallin element is therefore satisfied.

The Board finds, after a thorough review of all  medical 
records, that there is no competent medical diagnosis of 
erectile dysfunction/impotence.  It is now well-settled that 
in order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  In the absence of an 
identified disability of erectile dysfunction/impotence, 
service connection may not be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

With respect to the remaining Wallin element, medical nexus, 
in the absence of a current disability there manifestly can 
be no nexus.

Because the first and third elements necessary for service 
connection under Wallin, a current disability and medical 
nexus, have not been established, the veteran's claim fails. 

To the extent that the veteran himself contends that he has 
the claimed disability and that it is related to his 
service-connected diabetes mellitus, nothing in the file 
shows that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2006).  

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against 
the claim of entitlement to service connection for erectile 
dysfunction/impotence.  Accordingly, the claim is denied.

2.  Entitlement to service connection for sleep apnea.

The veteran also seeks entitlement to service connection for 
sleep apnea.  He contends that his condition is directly 
related to his military service.  In particula, he asserts 
that he had trouble sleeping in service and this such was 
the inception of his currently diagnosed sleep apnea.

Pertinent law and regulation

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. §3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) applies 
when evidence, regardless of its date, establishes that a 
veteran had a chronic condition in service and still has 
that condition. There must be competent medical evidence 
unless the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

In this case, Hickson element (1) is satisfied ,as there is 
competent medical evidence that the veteran currently has 
sleep apnea.  For example, private medical records dated in 
May 2003 include sleep apnea as a diagnosis.  A split night 
procedure conducted at a private sleep disorders clinic in 
July 2003 resulted in a diagnosis of severe obstructive 
sleep apnea syndrome.  Subsequent records in August and 
November 2003 continue to show such findings.

Turning to Hickson element (2), evidence of in-service 
incurrence or aggravation of the claimed disability, there 
is no indication of sleep apnea nor any other sleep problems 
in the service medical records.  In fact, the veteran 
checked the box on a September 1967 Report of Medical 
History - completed in conjunction with his separation 
examination - that he had not experienced frequent trouble 
sleeping.

The Board further notes that the first competent medical 
evidence of sleep apnea appears to have been in 2003, 
decades after the veteran's separation from service.  The 
Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim. 
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see 
also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.].

In view of the foregoing, the Board finds that Hickson 
element (2) is not satisfied in this case, and the claim 
fails on this basis.

For the sake of completeness, the Board will also address 
Hickson element (3).  There is no competent medical nexus 
evidence relating the veteran's current sleep apnea to his 
period of active duty.  The medical evidence of record, to 
include an August 2003 sleep consultation, suggests that the 
sleep apnea may be related to the veteran's well-documented 
morbid obesity.  [At the time of the study, the veteran was 
5'8" in height and weighed 263 pounds. (On separation from 
military service, he weighed 140 pounds.)] 

In the absence of competent medical evidence indicative of 
sleep apnea either during service or for many years 
thereafter, obtaining such an opinion would be useless.  See 
Godfrey, supra.

To the extent that the veteran contends that his sleep apnea 
is related to his military service, as discussed above it is 
well established that as a lay person without medical 
training or experience he is not a competent source of 
medical evidence concerning nexus.  See Espiritu, supra; see 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board acknowledges that the veteran has alleged that he 
has had sleep problems since active service, and that these 
symptoms were what was ultimately diagnosed as his sleep 
apnea.  In addition, there is a lay statement from his 
spouse attesting to his having had these problems since they 
were married.  

The Board is of course aware of the provisions of 38 C.F.R. 
§ 3.303(b), relating to chronicity and continuity of 
symptomatology, which has been discussed in the law and 
regulations section above.  However, as discussed above 
there is no objective medical evidence of sleep apnea or for 
decades thereafter.  Supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation 
is competent]. 
Such evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated.

In summary, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
claim of entitlement to service connection for sleep apnea.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for erectile 
dysfunction/impotence, claimed as secondary to service-
connected diabetes mellitus, is denied.

Entitlement to service connection for sleep apnea is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


